NUMBERS 13-16-00210-CV AND 13-16-00463-CV

                      COURT OF APPEALS

              THIRTEENTH DISTRICT OF TEXAS

                CORPUS CHRISTI - EDINBURG


PLAINSCAPITAL BANK,                                   Appellant,

                              v.

RICARDO DIAZ MIRANDA,                                 Appellee.


            On appeal from the 275th District Court
                  of Hidalgo County, Texas.


                  NUMBER 13-16-00464-CV

                      COURT OF APPEALS

              THIRTEENTH DISTRICT OF TEXAS

                CORPUS CHRISTI - EDINBURG


                IN RE PLAINSCAPITAL BANK


              On Petition for Writ of Mandamus.
                                          ORDER
            Before Justices Rodriguez, Benavides, and Longoria
                             Order Per Curiam

       On March 15, 2018, this Court issued its memorandum opinion and judgments

disposing of these three above-referenced causes.1 On March 26, 2018, appellant

PlainsCapital Bank (PlainsCapital) filed three combined post-judgment motions entitled

“Emergency Motion to Expedite Issuance of Mandate or Motion to Amend Judgment.”

       In the combined motion, PlainsCapital specifically requests that this Court issue its

mandates “immediately” citing “good cause.” See TEX. R. APP. P. 18.1(c) (“The mandate

may be issued earlier if the parties so agree, or for good cause on the motion of a party.”);

see also id. R. 18.1(a) (outlining deadlines of when a court of appeals may issue its

mandate). In its motion, PlainsCapital argues that appellee Ricardo Diaz Miranda (Diaz)

“is a Mexican national . . . with substantial ties to Mexico that allow him to conceal or

otherwise abscond with assets that PlainsCapital may use to satisfy its judgment.” At trial

in the underlying appeals, Diaz testified to owning and operating a trucking business in

Mexico. PlainsCapital asserts, however, that its asset search in Mexico “did not find any

record documents that show Diaz held assets in those states.” PlainsCapital further

argues that due to Diaz’s “significant business connections and assets in Mexico,” a

“substantial risk” that Diaz “will move or hide assets out of the jurisdictional limits for

judgment enforcement in the United States” exists. As a result, PlainsCapital seeks

issuance of an early mandates in this case to aid PlainsCapital’s enforcement of our



       1 These appellate cause numbers are: (1) 13-16-00210-CV; (2) 13-16-00463-CV; and (3) 13-16-

00464-CV. See PlainsCapital Bank v. Diaz Miranda; In re PlainsCapital Bank, Nos. 13-16-00210-CV, 13-
16-00463-CV, 13-16-00464-CV, 2018 WL 1325779 at *1 (Tex. App.—Corpus Christi Mar. 15, 2018, no pet.
h.).

                                                     2
judgments. In its combined motion, we note that PlainsCapital included a certificate of

conference which states that counsel for PlainsCapital conferred with counsel for Diaz

and Diaz’s counsel “does not oppose this motion.”

       Having examined and considered PlainsCapital’s combined, unopposed motion to

expedite issuance of mandates, or in the alternative, motion to amend judgments, this

Court is of the opinion that the motion to expedite judgment should be GRANTED. See

id. R. 18.1(c). The Clerk of this Court is directed to issue the mandates in appellate cause

number 13-16-00210-CV and 13-16-00463-CV on April 3, 2018.2

       IT IS SO ORDERED.

                                                                             PER CURIAM


Delivered and filed the
27th day of March, 2018.




       2  We dismiss as moot PlainsCapital’s motion to expedite issuance of mandate as it relates to
appellate cause number 13-16-00464 because the Court does not issue mandates in original proceedings.

                                                     3